DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 12/06/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 5, 9, 12 – 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2008/0276364 (hereinafter Barro).
Regarding claim 1, Barro discloses a portable shower base assembly (10) comprising: a spacer layer (12) including a base-layer mounting surface (side adjacent (18)), a waterproof membrane mounting surface (side adjacent (15)) opposite the base-layer mounting surface, 
Regarding claim 2, the waterproof member (15) entirely covers the side of the curb opposite the side surface of the spacer layer (fig.4B).
Regarding claim 3, the sloped surface (22) of the spacer layer corresponds to one of a plurality of sloped surfaces that converge towards the drain (par. 18).
Regarding claim 4, the spacer layer (14) is foam (par. 18).
Regarding claim 5, the waterproof membrane (15) is a continuous sheet of material (fig. 4B; “molded waterproof liner” par. 18).
Regarding claim 9, there is a layer of tile adhered to the waterproof membrane (via mud pack 20; par. 21).
Regarding claim 12, Barro discloses a portable shower base assembly (10) comprising: a spacer layer (12) including a base-layer mounting surface (side adjacent (18)), a waterproof membrane mounting surface (side adjacent (15)) opposite the base-layer mounting surface, a waterproof membrane (15) adhered to and at least partially covering the waterproof membrane mounting surface of the spacer layer; a curb (12) positioned along an edge of the spacer layer extending a length of the spacer layer, the curb (12) adhered to a top surface (12s) of the waterproof membrane opposite the waterproof membrane mounting surface (12F) of the spacer layer; the curb extending a height above the waterproof membrane mounting surface, wherein the height is defined as a distance from the waterproof membrane mounting surface to a top surface of the curb, and wherein the curb including at least one end (fig. 1); a drain (16) including a top drain surface and a bottom drain surface opposite the top drain surface (the drain top and bottom surface are integrally formed with the waterproof membrane (15)), wherein the drain is inserted within a cavity (24) of the spacer layer such that the bottom drain surface is flush with the base-layer mounting surface (fig. 1), and wherein the drain forms a watertight seal with the waterproof membrane (par. 19), wherein a portion of the waterproof membrane is additionally adhered to the curb (12) such that the portion of the waterproof membrane (i) extends the height of the curb along an outer side surface of the curb, the outer side surface of the curb coplanar with the edge of the spacer layer (fig. 1), (ii) covers the top surface of the curb (at 12S), and (iii) covers a side of the curb opposite the outer side surface of 
Regarding claim 13, the sloped surface (22) of the spacer layer corresponds to one of a plurality of sloped surfaces that converge towards the drain (par. 18).
Regarding claim 14, the portion of the waterproof membrane covering the side of the curb opposite the outer side surface of the curb secures to a second portion of the waterproof membrane adhered to the waterproof membrane mounting surface of the spacer layer sloping towards the drain (note annotated fig. below).

    PNG
    media_image1.png
    176
    394
    media_image1.png
    Greyscale

Regarding claim 18, Barro discloses further comprising a tile layer adhered to and covering (i) the portion of the waterproof membrane covering the top surface of the curb, (ii) the portion of the waterproof membrane covering the side of the curb opposite the outer side surface of the curb, and (iii) the waterproof membrane covering the waterproof membrane mounting surface of the spacer layer (via mud pack 20; par. 21).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 6 – 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barro in view of US Patent 2,962,405 (hereinafter Morthland).
Regarding claims 6 – 8 and 15, Barro fails to show a corner of the waterproof membrane includes a flap, wherein the flap reinforces the waterproof membrane that covers the top surface of the curb at the at least one end of the curb, wherein the flap tucks under a portion of the waterproof membrane that wraps around the top surface of the curb to the side of the curb, and wherein at the at least one end of the curb, the waterproof membrane forms a folded corner. Attention is turned to Morthland which shows a waterproof membrane (52) for a tiled shower installation that is configured to form a flap (51) at a corner of the membrane (fig. 5) which allows for superior structural integrity and waterproofing particularly at the corners (col. 2, ln. 10 – 17). Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the waterproof membrane of Barro to be configured such that a corner of the membrane includes a flap to improve structural integrity and waterproofing at the corners as evidenced by the teachings of Morthland. Regarding that the limitation that the flap reinforces the waterproof membrane that covers the top surface of the curb at the least one end of the curb, and tucks under a portion of the membrane that wraps around the top surface of the curb to the side of the curb, the particular location of resultant folds/flaps would be ultimately a design consideration that fails to produce any unexpected result. Since Morthland contemplates including flaps at all four . 
Claims 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barro in view of US Patent Application Publication 2016/0073831 (hereinafter Wedi).
Regarding claim 10, Barro fails to show a drain adapter seated in a recess of the drain, the drain adapter configured to rotate within the recess of the drain to at least partially align an opening in the drain adapter with a plumbing connection for the drain of the portable shower base assembly. Attention is turned to Wedi which shows a drain assembly (fig. 2) that has a drain adapter (9) seated in a recess (7) of a drain (4) configured to rotate within the recess to at least partially align an opening in the drain adapter (9) with a plumbing connection (25) (fig. 1). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the drain of Barro to include a drain adapter to more easily couple the shower pan assembly to the existing drain structure and accommodate different drain outlet heights as evidenced by the teachings of Wedi (see Wedi, par. 69).
Claims 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barro in view of US Patent 8,181,288 (hereinafter Davis, Jr.).
Regarding claims 11 and 19, Barro fails to show the drain further comprises a clamping collar, and wherein the clamping collar of the drain forms the watertight seal by clamping a portion of the waterproof membrane that overlaps the drain against the top surface of the drain. Attention is turned to Davis, Jr. which shows including a clamping collar (70) to form a watertight seal between a waterproof membrane and a top surface of a drain (fig. 5b). It would have been obvious to one having ordinary skill in the art before the effective filing of the .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barro and Wedi as applied to claim 16 above, and further in view of US Patent Application Publication 2016/0265203 (hereinafter Knapp).
Regarding claim 17, the combination of Barro and Wedi shows all in the instant invention as claimed as set forth above but fails to show the opening of the drain adapter is defined by a center point offset from an overall center point of the drain adapter. Attention is turned to Knapp which teaches locating a drain adapter opening (22) offset from a center point of a drain adapter body to allow a user to rotate the device to align the opening of the drain adapter with the opening of a drain that may be offset (par. 18). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of Barro and Wedi to configure the opening of the drain adapter such that it is defined by a center point offset from an overall center point of the drain adapter to allow a user to more easily align the drain openings to accommodate any misalignment during installation as evidenced by the teachings of Knapp.
Conclusion
Applicant is advised that should claim 11 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 10,028,623 shows a teaching of the state of the art of waterproof membranes being applied over a base layer and up around and over a side wall/curb of a shower pan (fig. 5). US Patent 2,239,969 is also directed to the state of the art of folded waterproof layers in a shower pan for receiving tiles (fig. 1, 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754